

	

		II

		109th CONGRESS

		1st Session

		S. 735

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			

				Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

			

		

		A BILL

		To amend the Submerged Lands Act to make the seaward

		  boundaries of the States of Louisiana, Alabama, and Mississippi equivalent to

		  the seaward boundaries of the State of Texas and the Gulf Coast of

		  Florida.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Offshore Fairness Act of

			 2005

				.

		

			2.

			Purposes

			

				The purposes of this Act are—

				

					(1)

					to provide equity to the States of Louisiana, Mississippi, and

			 Alabama with respect to the seaward boundaries of the States in the Gulf of

			 Mexico by extending the seaward boundaries from 3 geographical miles to 3

			 marine leagues if the State meets certain conditions not later than 5 years

			 after the date of enactment of this Act;

				

					(2)

					to convey to the States of Louisiana, Mississippi, and Alabama

			 the interest of the United States in the submerged land of the outer

			 Continental Shelf that is located in the extended seaward boundaries of the

			 States;

				

					(3)

					to provide that any mineral leases, easements, rights-of-use, and

			 rights-of-way issued by the Secretary of the Interior with respect to the

			 submerged land to be conveyed shall remain in full force and effect; and

				

					(4)

					in conveying the submerged land, to ensure that the rights of

			 lessees, operators, and holders of easements, rights-of-use, and rights-of-way

			 on the submerged land are protected.

				

			3.

			Seaward boundary extension

			

				(a)

				In general

				Title II of the Submerged Lands Act (43 U.S.C. 1311 et seq.) is

			 amended—

				

					(1)

					by redesignating section 11 as section 12; and

				

					(2)

					by inserting after section 10 the following:

					

						

							11.

							Extension of seaward boundaries of the states of louisiana,

				mississippi, and alabama

							

								(a)

								Definitions

								In this section:

								

									(1)

									Existing interest

									The term existing interest means any lease,

				easement, right-of-use, or right-of-way on, or for any natural resource or

				minerals underlying, the expanded submerged land that is in existence on the

				date of the conveyance of the expanded submerged land to the State under

				subsection (b)(1).

								

									(2)

									Expanded seaward boundary

									The term expanded seaward boundary means the

				seaward boundary of the State that is 3 marine leagues seaward of the coast

				line of the State as of the day before the date of enactment of this

				section.

								

									(3)

									Expanded submerged land

									The term expanded submerged land means the area

				of the outer Continental Shelf that is located between 3 geographical miles and

				3 marine leagues seaward of the coast line of the State as of the day before

				the date of enactment of this section.

								

									(4)

									Interest owner

									The term interest

				owner means any person that owns or holds an existing interest in the

				expanded submerged land or portion of an existing interest in the expanded

				submerged land.

								

									(5)

									Secretary

									The term Secretary means the Secretary of the

				Interior.

								

									(6)

									State

									The term State means each of the States of

				Louisiana, Mississippi, and Alabama.

								

								(b)

								Conveyance of expanded submerged land

								

									(1)

									In general

									If a State demonstrates to the satisfaction of the Secretary

				that the conditions described in paragraph (2) will be met, the Secretary

				shall, subject to valid existing rights and subsection (c), convey to the State

				the interest of the United States in the expanded submerged land of the

				State.

								

									(2)

									Conditions

									A conveyance under paragraph (1) shall be subject to the

				condition that—

									

										(A)

										on conveyance of the interest of the United States in the

				expanded submerged land to the State under paragraph (1)—

										

											(i)

											the Governor of the State (or a delegate of the Governor) shall

				exercise the powers and duties of the Secretary under the terms of any existing

				interest, subject to the requirement that the State and the officers of the

				State may not exercise the powers to impose any burden or requirement on any

				interest owner that is more onerous or strict than the burdens or requirements

				imposed under applicable Federal law (including regulations) on owners or

				holders of the same type of lease, easement, right-of-use, or right-of-way on

				the outer Continental Shelf seaward of the expanded submerged land; and

										

											(ii)

											the State shall not impose

				any administrative or judicial penalty or sanction on any interest owner that

				is more severe than the penalty or sanction under Federal law (including

				regulations) applicable to owners or holders of leases, easements,

				rights-of-use, or rights-of-way on the outer Continental Shelf seaward of the

				expanded submerged lands for the same act, omission, or violation;

										

										(B)

										not later than 5 years after the date of enactment of this

				section—

										

											(i)

											the State shall enact laws or promulgate regulations with

				respect to the environmental protection, safety, and operations of any platform

				pipeline in existence on the date of conveyance to the State under paragraph

				(1) that is affixed to or above the expanded submerged land that impose the

				same requirements as Federal law (including regulations) applicable to a

				platform pipeline on the outer Continental Shelf seaward of the expanded

				submerged land; and

										

											(ii)

											the State shall enact laws or promulgate regulations for

				determining the value of oil, gas, or other mineral production from existing

				interests for royalty purposes that establish the same requirements as the

				requirements under Federal law (including regulations) applicable to Federal

				leases for the same minerals on the outer Continental Shelf seaward of the

				expanded submerged land; and

										

										(C)

										the State laws and regulations enacted or promulgated under

				subparagraph (B) shall provide that if Federal law (including regulations)

				applicable to leases, easements, rights-of-use, or rights-of-way on the outer

				Continental Shelf seaward of the expanded submerged land are modified after the

				date on which the State laws and regulations are enacted or promulgated, the

				State laws and regulations applicable to existing interests will be modified to

				reflect the change in Federal laws (including regulations).

									

								(c)

								Exceptions

								

									(1)

									Mineral lease or unit divided

									

										(A)

										In general

										If any existing Federal oil and gas or other mineral lease or

				unit would be divided by the expanded seaward boundary of a State, the interest

				of the United States in the leased minerals underlying the portion of the lease

				or unit that lies within the expanded submerged boundary shall not be

				considered to be conveyed to the State until the date on which the lease or

				unit expires or is relinquished by the United States.

									

										(B)

										Applicability for other purposes

										Notwithstanding

				subparagraph (A), the expanded seaward boundary of a State shall be the seaward

				boundary of the State for all other purposes, including the distribution of

				revenues under section 8(g)(2) of the Outer Continental Shelf Lands Act (43

				U.S.C. 1337(g)(2)).

									

									(2)

									Laws and regulations not sufficient

									If the Secretary determines that any law or regulation enacted

				or promulgated by a State under subparagraph (B) of subsection (b)(2) does not

				meet the requirements of that subparagraph, the Secretary shall not convey the

				expanded submerged land to the State.

								

								(d)

								Interest issued or granted by the state

								This section does not apply to any interest in the expanded

				submerged land that a State issues or grants after the date of conveyance of

				the expanded submerged land to the State under subsection (b)(1).

							

								(e)

								Liability

								

									(1)

									In general

									By accepting conveyance of the expanded submerged land, the

				State agrees to indemnify the United States for any liability to any interest

				owner for the taking of any property interest or breach of contract

				from—

									

										(A)

										the conveyance of the expanded submerged land to the State;

				or

									

										(B)

										the State’s administration of any existing interest under

				subsection (b)(2)(A)(i).

									

									(2)

									Deduction from oil and gas leasing revenues

									The Secretary may deduct from the amounts otherwise payable to

				the State under section 8(g)(2) of the Outer Continental Shelf Lands Act (43

				U.S.C. 1337(g)(2)) the amount of any final nonappealable judgment for a taking

				or breach of contract described in paragraph (1).

								.

				

				(b)

				Conforming amendment

				Section 2(b) of the Submerged Lands Act (43 U.S.C. 1301(b)) is

			 amended by striking section 4 hereof and inserting

			 section 4 or 11.

			

